Citation Nr: 0110446	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  99-09 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to 
November 1975.  He died in December 1997; the appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1998 and June 1998 rating 
decisions by the Columbia, South Carolina RO that denied 
service connection for the cause of the veteran's death.

In December 2000, a hearing was held at the Columbia RO 
before C.W. Symanski, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The appellant contends that the RO erred by failing to grant 
service connection for the cause of the veteran's death.  She 
further contends that the veteran's death was due to colon 
cancer, which was due to Agent Orange exposure in service.  
In the alternative, she contends that the veteran's service-
connected post-traumatic stress disorder (PTSD) prevented him 
from caring for himself or seeking medical attention before 
his death.

A review of the record reflects that the veteran died in 
December 1997 at Self Memorial Hospital.  The official death 
certificate states that the cause of the veteran's death was 
sepsis, due to or as a consequence of pneumonia.  An autopsy 
was performed; immediate cause of death was attributed to 
acute coronary insufficiency due to severe coronary 
atherosclerosis and cardiomeglia.  Lobar pneumonia was listed 
as a condition contributing to death.  At the time of the 
veteran's death, service connection was in effect for PTSD, 
evaluated as 100 percent disabling.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, and for reasons more fully explained below, a 
remand is required.  

In particular, during a December 2000 travel Board hearing, 
the appellant maintained that the veteran's death was related 
to his exposure to Agent Orange during his military service.  
She testified that the veteran "was told by doctors that his 
cancer was caused by Agent Orange."  Such opinion regarding 
the etiology of the veteran's cancer is not otherwise 
documented in the available record and should be obtained on 
remand.

In addition, the Board notes that in a February 1999 notice 
of disagreement, the appellant requested "a hearing before 
both the regional office personnel and the BVA."  The 
appellant appeared at a hearing before the Board in December 
2000.  Inasmuch as the record does not indicate that a 
hearing before a hearing officer at the RO has been held or 
that the appellant has withdrawn this request, she should be 
contacted to determine whether she still wants an RO hearing.

The case is consequently REMANDED for the following action:

1.  The RO should contact the appellant 
to ascertain whether she wants a personal 
hearing before a hearing officer at the 
RO.  Unless she specifically indicates 
that she does not want a hearing before a 
hearing officer, the RO should schedule 
her for such a hearing. 

2.  The RO should contact the appellant 
and obtain the names and addresses of all 
medical care providers who treated the 
veteran since his discharge from service.  
After securing the necessary release(s), 
the RO should request the records that 
are not already contained in the claims 
folder, including the medical opinions 
regarding the relationship between the 
veteran's cancer and Agent Orange, as 
referenced by the appellant during a 
December 2000 travel Board hearing.  If 
the RO is unable to obtain all relevant 
records,  the appellant should be 
notified of the records VA is unable to 
obtain, the efforts taken by the 
Secretary to obtain those records and any 
further action to be taken by VA with 
respect to the claim.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  When the aforementioned development 
has been completed, the claim should be 
reviewed by the RO.  If it continues to 
be denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




